01/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0390



                                  No. DA 20-0390

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

JASON AARON CARRYWATER,

              Defendant and Appellant.


                                        ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including February 9, 2022, within which to prepare, serve, and file the State’s

response.




CL                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             January 4 2022